Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J), rendered July 23, 2003, convicting her of attempted forgery in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court erred in sentencing her as a second felony offender is unpreserved for appellate review (see CPL 470.05 [2]; People v Smith, 73 NY2d 961, 962 [1989]; People v Todd, 306 AD2d 504, 505 [2003]; People v Alston, 289 AD2d 339 [2001]), and we decline to reach this issue in the exercise of our interest of justice jurisdiction (see People v Cortese, 222 AD2d 448, 449 [1995]).
The defendant’s contention that her plea was legally insufficient to establish her guilt of attempted forgery in the second degree is unpreserved for appellate review (see CPL 470.05 [2]), and in any event, is without merit (see Penal Law §§ 110.00, 170.10 [1]; People v Jackson, 131 AD2d 509, 510 [1987]).
The defendant did not show that, but for counsel’s allegedly *377deficient performance, she would not have pleaded guilty (see People v Walker, 207 AD2d 422 [1994]; People v Hayes, 186 AD2d 268, 268-269 [1992]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.